UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

poe ee tne ne ne nnenenneneneenenee x
UNITED STATES OF AMERICA,
-against- 18 cr 457-03 (JGK)
ORDER
MARITES MENOR,
Defendant.
pee gene eee eee eee ne inte eee xX

 

The Court, via memo endorsed order of June 29, 2021, allowed the defendant, Marites
Menor, to travel to New Jersey while under post-conviction supervision. The Court will add the

condition modification to the judgment, as part of her supervised release.
a

SO ORDERED. NS 4

JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

 

Dated: New York, New York
July 2, 2021

 

—
—

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #: ____ EE
B-3= 202

  

 

 

 

 

 
